Weight, C. J.
(dissenting). — I cannot concur in the conclusion arrived at by the majority of the court in this case. How far the Code has modified or changed the chancery practice, I do not regard it necessary to determine, in order to a decision of this question. That a notice issued by the clerk of the court under its seal, and running in the name of the state, would be as good as if directed by name, and signed by the plaintiff or his attorney, is conceded. I am also clear, that notwithstanding the provisions of the Code, it would not be irregular for a complainant in chancery, to bring the defendant into court by what is familiarly known as the subpoena, or summons in chancery. He may have his election, to use the old writ or subpcena, or the original *368notice contemplated in tbe Code. In either event, however, these things are essential to be contained in such writ or notice, assimilating, as I conceive is proper, the subpoena in its requisites, to the notice of the Code. There should be a complainant named, to whom the respondent is to answer. The most important change, in this view of it, being to require-a more specific statement of the remedy which the complainant seeks. I think this writ contains these essential requisites. There is a complainant to whom defendants are to answer. Then, instead of using the old form, of requiring' them to answer a “ bill in chancery,” they are to answer a “ suit in chancery for a specific performance of a contract.” It will be observed, that in. this particular, it follows the exact language of the form provided for in section 2518. As to the correct time and place at which they are to answer, it gives the name of the court, and the time and place at which it is to be held. It is true, it does not require them to answer by the morning of the second day of the term; but this court held, in the case of-v. French, decided at the December term, 1853, that a notice to answer on the first day, was good under the Code. This writ does not state, either, in express language, that there is .then, or when there will be, a petition on file. But, in the first place, I think from the - language, it may be fairly inferred, that it had been filed. And if this was not so, still if it was on file ten days before the next term, I think it would be sufficient, under the decision made in the case of McCaffree v. Guesford, ante, 180. I also consider, that sections 1715 and 2518, must be construed together. Section 1715 gives a statement of what should be contained in the notice, and then the subsequent section, 2518, gives the form of the notice, and provides that such, or equivalent, forms shall be sufficient. I cannot but hold this writ to be equivalent, in its terms and import, to such form. And to so hold, I think, is more in accordance with the whole tenor of the Code, which was designed to avoid delays, unnecessary forms and technicalities, and come at once to the merits and *369■substantial rights of tbe parties. Not to further enlarge, I most respectfully, for these reasons, dissent from the majority opinion.